Citation Nr: 1446337	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-29 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Appellant served on active duty from August 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that reopened and denied a claim for service connection for "schizophrenia, latent, competent."

The RO has adjudicated the issue as entitlement to service connection for "schizophrenia, latent, competent."  However, the Appellant has consistently claimed entitlement to service connection for "nervous condition."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Therefore, the Appellant's claim encompasses any psychiatric diagnoses during the appeal period, including paranoid schizophrenia, major depression recurrent severe with psychotic features, major depressive disorder, depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  The Board has recharacterized the claim on appeal as reflected on the title page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's DD Form 214 states that he was discharged under honorable conditions for "nervous condition" in November 1967.  STRs show normal examination and report of medical history on entrance to service.  In September 1967 he was referred to the Mental Health Clinic for counseling, and on a separation report of medical history he reported "nervous trouble."  A VA Form completed in July 1971 indicates that he was treated at a Mental Clinic at Fort Gordon, Georgia during his active duty.  However, such service treatment records (STRs) have not been obtained and associated with the claims file.  In light of the state of the record, the Board finds that the claim must be remanded to associate any outstanding mental health service treatment records.

The Appellant has not been provided with an examination in connection with his claim of service connection for an acquired psychiatric disorder since 1972.  The Board finds that a new examination based on the complete record is necessary in order to adjudicate the service connection claim.  38 U.S.C.A. § 5103a(g) (West 2002).

The Appellant first filed a claim for nervous condition in August 1969, less than two years after separation from service.  A November 1969 social evaluation conducted by a VA social worker reports that the Appellant's father and wife stated that "he did not adjust to the training" and "came out of service a changed person."  In December 1969, based on the social evaluation, a single psychiatric interview, and without the claims file, a VA psychiatrist provided an impression that the Appellant "has a severe intrapsychic disorder, probably of a schizophrenic type - moderately severe.  A one-page report of a compensation and pension examination dated in May 1972 contains a diagnosis of "schizophrenia, latent type."  This report noted that the 1969 psychiatric evaluation was incomplete.

In September 2009, a private psychiatrist diagnosed paranoid schizophrenia and major depression recurrent severe with psychotic features.  In August 2010 and September 2010 a different private psychiatric diagnosed major depressive disorder and major depression recurrent.  VA treatment records show the Appellant first sought VA psychiatric treatment in September 2011, and was diagnosed with depressive disorder NOS.  He continues to carry that diagnosis at VA, as well as anxiety disorder NOS.

The Board finds that a VA examination is necessary in order to address whether the nervous condition for which the Appellant was discharged and possibly treated in service is related to any of his current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following actions:

1.  Please obtain the Appellant's complete service treatment records and personnel records, to include all documents pertaining to mental health treatment from August 1967 to November 1967.  The claims file indicates that such treatment may have taken place at a Mental Clinic in Fort Gordon, Georgia.  Please note that mental hygiene records may have been stored separately from other service records.

All attempts to secure these records, and any response received, must be documented.  If advised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Appellant of that fact and of the forms of evidence he may submit in lieu of his missing service records.

2.  Notify the Appellant that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service psychiatric symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional treatment records with the claims file, schedule the Appellant for an appropriate VA examination to determine the etiology and onset of any acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  

The examiner should identify all psychiatric disabilities found to be present at any point since July 2009.  

Then, state whether it is at least as likely as not that any identified psychiatric disability is related to or had its onset in service.  Please discuss the nervous condition for which the Appellant was discharged and the evidence dated in 1969 and 1972.

A complete rationale for the conclusions reached should be set forth.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

